DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1, 2, 4 and 5 (Group I) in the reply filed on 3/21/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has cancelled the non-elected claims in the amendment filed on 3/21/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 4, 5, and 51-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art of the instant disclosure (APA) in view of EP 2857781 A1 (EP’781). With respect to claims 1 and 60, the APA, as shown in figures 1 and 2 and paragraphs [0003]-[0007] of the instant specification for example, teaches a screening apparatus (2) for screening and delivering green ore pellets to a travelling grate of a furnace (22) from one or more screening decks including a delivery screening deck with an oversize pellet output, but does not teach a curved chute to deliver the pellets onto the travelling grate of the furnace (22). EP’781 teaches that at the time the invention was filed, it was known in the art to employ a curved chute (130) with a delivery path where the slope at the input end is greater than the slope at the outlet end (see the embodiment of figure 4 for example), where such an arrangement allows for improved quality for the materials delivered. Because improved material quality would also be desirable in the APA, motivation to employ the delivery chute arrangement of EP’781 in the system of the APA would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claims 2 and 61, the angles of the chute of EP’781 fall within the recited ranges as seen in the embodiment of figure 4 for example.
With respect to claims 4 and 62, the chute of EP’781 is made up of a plurality of rolls.
With respect to claims 5 and 63, the path of the chute of EP’781 describes a flat path with a curved profile.

With respect to claims 52, 53 and 55-59, these claims recite only commonly known screening arrangements and use of old and known screening arrangements in the APA, which would require these arrangements would also have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Fuji et al and Haley et al, showing further examples of prior art screening arrangements for green ore pellets, and US 2019/0360068 (the publication of the instant application) are also cited.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk